DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, drawn to claims 1-14, in the reply filed on 12/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “support bracket” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “a connecting plate,” it is unclear if this is the same as that already claimed in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited prior arts JP-S62197671 in view of JP-0952675. JP’671 discloses a guide rail bracket assembly (fig. 1) for connecting a car guide rail (4) to a pair of left and right counterweight guide rails (6) in an elevator system, the guide rail bracket assembly comprising: 
Re claim 1, a guide rail bracket (16) for horizontally connecting the car guide rail to the pair of left and right counterweight guide rails, the guide rail bracket comprising a first end portion (fig. 1: left end) for attachment to the left counterweight guide rail (fig. 1: left 6), a second end portion (fig. 1: right end) for attachment to the right counterweight guide rail (fig. 1: right 6), and an intermediate portion (middle portion of 16) for attachment to the car guide rail; a first interface bracket (fig. 1: left 7) for attaching the first end portion to the left counterweight guide rail, a second interface bracket (fig. 1: right 7) for attaching the second end portion to the right counterweight guide rail, and a third interface bracket (11) for attaching the intermediate portion to the car guide rail. 
Re claim 2, wherein each of the first, second and third interface brackets forms a connecting plate for vertically connecting together adjacent guide rails (the connecting plate 10 taught by JP’675 below is applied to each interface bracket, this would allow for joining adjacent guide rails at each interface bracket).
Re claim 4, 
Re claim 5, wherein the first and second interface brackets further comprise a third plate (17a), substantially orthogonal to the first plate and the second plate (fig. 1), the third plate extending away from the second plate that forms the connecting plate (fig. 1).
Re claim 6, wherein the third plate comprises one or more openings (19) for through fasteners (fig. 4: welding 20 is construed as through fasteners as it extends through the openings) to attach the respective first or second interface bracket to a support bracket (2). 
Re claim 7, further comprising a support bracket (22) configured to fixedly mount the guide rail bracket to a wall (mounted to 1a via 2).
Re claim 8, wherein the support bracket comprises a first support bracket (fig. 1: left 22) attached to the first interface bracket and a second support bracket (fig. 1: right 22) attached to the second interface bracket.
Re claim 11, a left counterweight guide rail (fig 1: left 6) attached to the first interface bracket; a right counterweight guide rail (fig 1: right 6) attached to the second interface bracket; and a car guide rail (fig 1: 4) attached to the third interface bracket; wherein the first, second and third interface brackets are attached to the guide rail bracket (fig. 1).
Re claim 12, wherein at least one of the left counterweight guide rail, right counterweight guide rail and car guide rail is directly attached to its respective interface bracket by a through fastener (14,15).
Re claim 13, wherein: in a pre-assembled state, the first, second and third interface brackets are attached to the guide rail bracket and to the guide rails such that the guide rails run substantially parallel to the guide rail bracket, and in an assembled state, the first, second and third interface brackets are attached to the guide rail bracket and to the guide rails such that the guide rails run substantially perpendicular to the guide rail bracket (This is treated as a product-by-process claim, see MPEP 2113. Even though product-by-process claims are 
JP’671 does not disclose:
Re claim 1, wherein at least one of the first, second and third interface brackets forms a connecting plate for vertically connecting together adjacent guide rails.
Re claim 3, wherein the connecting plate comprises at least four openings, each opening arranged to receive a through fastener for direct attachment of the left counterweight guide rail, right counterweight guide rail or car guide rail to its respective interface bracket.
Re claim 14, wherein: adjacent first and second left counterweight guide rails are attached to the first interface bracket so as to be vertically connected together; and/or adjacent first and second right counterweight guide rails are attached to the second interface bracket so as to be vertically connected together; and/or adjacent first and second car guide rails are attached to the third interface bracket so as to be vertically connected together.
However, JP’675 teaches a bracket (fig. 2):
Re claim 1, wherein at least one of the first, second and third interface brackets (9) forms a connecting plate (10) for vertically connecting together adjacent guide rails (fig. 2b shows two adjacent rails 1 joined together by 10).
Re claim 3, wherein the connecting plate comprises at least four openings (openings shown in fig. 3a), each opening arranged to receive a through fastener (fastener shown as bolts in fig. 2) for direct attachment of the left counterweight guide rail, right counterweight guide 
Re claim 14, wherein: adjacent first and second left counterweight guide rails are attached to the first interface bracket so as to be vertically connected together; and/or adjacent first and second right counterweight guide rails are attached to the second interface bracket so as to be vertically connected together; and/or adjacent first and second car guide rails are attached to the third interface bracket so as to be vertically connected together (fig. 2b shows the adjacent vertical rails are connected together).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to connect adjacent guide rails together at the bracket, as taught by JP’675, to reduce the need for extra components if the guide rails were joined at other locations. This also provides for quick installation and removal of the guide rail since it is both connected to the other rail and mounted to the wall in the same location.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited prior arts JP-S62197671 in view of JP-0952675 and Sanford (US Pat No 2,321,106). JP’671 as modified discloses the guide rail bracket (fig. 1). JP’671 as modified does not disclose:
Re claim 9, 
Re claim 10, wherein the first and second side flanges extend away from the base plate and terminate in first and second fastening plates arranged to be fastened to the guide rail bracket.
However, Sanford teaches a guide rail assembly (fig. 4):
Re claim 9, wherein the third interface bracket is U-shaped (10 is shown as U-shaped in fig. 4), comprising a base plate (fig. 4: bottom horizontal portion of 10) that forms the connecting plate and is arranged to face the guide rail bracket (when taught to JP’671 as modified, this would face the guide rail bracket), and first and second side flanges (fig. 4: side diagonal l portions) on opposed sides of the base plate that space the base plate away from the guide rail bracket (when taught to JP’671 as modified, the base plate would press against the rail base while the flanges would provide the spacing).
Re claim 10, wherein the first and second side flanges extend away from the base plate and terminate in first and second fastening plates (14) arranged to be fastened to the guide rail bracket.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a U-shaped interface bracket, as taught by Sanford, to provide additional structural support at both ends of the connecting plate as this would prevent warping. 

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654